Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on December 27, 2021 is acknowledged. The traversal is on the ground(s) that “a search for group I or II would yield references applicable to both”. This is not found persuasive because each group claims broadly distinct subject matter as noted by the distinct classifications examined by different art units and technology centers.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10600624 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the claimed relative dimension(s). Motivation to optimize the claimed relative dimension(s) is for controlling flow conductance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olgado; Donald J.K. (US 20120009765 A1). Olgado teaches a substrate processing chamber (100; Figure 1A,2,3A), comprising: a chamber body (100; Figure 1A,2,3A); a showerhead (130; Figure 1A,2,3A) having one or more gas openings (131b; Figure 1A,2,3A) formed in a lower surface of the showerhead (130; Figure 1A,2,3A); a pedestal (141; Figure 1A,2,3A) disposed in the chamber body (100; Figure 1A,2,3A), the pedestal (141; Figure 1A,2,3A) having a support surface and an outer circumferential surface, the support surface facing the showerhead (130; Figure 1A,2,3A); a pumping liner (114; Figure 1A,2,3A-Applicant’s 160; Figure 1) disposed around the pedestal (141; Figure 1A,2,3A) and encircling the pedestal (141; Figure 1A,2,3A), the pumping liner (114; Figure 1A,2,3A-Applicant’s 160; Figure 1) having a first outer surface (114/115 interface; Figure 3A) that faces the outer circumferential surface of the pedestal (141; Figure 1A,2,3A) and a second outer surface (111b; Figure 3A) that faces the chamber body (100; Figure 1A,2,3A); and an isolator ring (112-part of 118; Figure 1A,2,3A; [0061]-quartz-Applicant’s 159; Figure 1) disposed between the pedestal (141; Figure 1A,2,3A) and the pumping liner (114; Figure 1A,2,3A-Applicant’s 160; Figure 1), the isolator ring (112-part of 118; Figure 1A,2,3A; [0061]-quartz-Applicant’s 159; Figure 1) comprising: a first surface (103/112-part of 118 interface; Figure 1A,2,3A) that faces the  by claim 1
Olgado further teaches:
The substrate processing chamber (100; Figure 1A,2,3A) of claim 1, wherein the isolator ring (112-part of 118; Figure 1A,2,3A; [0061]-quartz-Applicant’s 159; Figure 1) comprises an electrically isolating material ([0061]-quartz), as claimed by claim 2
A substrate processing chamber (100; Figure 1A,2,3A), comprising: a chamber body (100; Figure 1A,2,3A); a showerhead (130; Figure 1A,2,3A) having one or more gas openings (131b; Figure 1A,2,3A) formed in a lower surface of the showerhead (130; Figure 1A,2,3A); a pedestal (141; Figure 1A,2,3A) disposed in the chamber body (100; Figure 1A,2,3A), the pedestal (141; Figure 1A,2,3A) having a support surface and an outer circumferential surface, the support surface facing the showerhead (130; Figure 1A,2,3A); a pumping liner (114; Figure 1A,2,3A-Applicant’s 160; Figure 1) disposed around the pedestal (141; Figure 1A,2,3A) and encircling the pedestal (141; Figure 1A,2,3A), the 
The substrate processing chamber (100; Figure 1A,2,3A) of claim 8, wherein the tapered upper surface (top inner L shape of 112; Figure 3A-Applicant’s 1019; Figure 1B) tapers upwards in a direction from the pumping liner (114; Figure 1A,2,3A-Applicant’s 160; Figure 1) and towards the pedestal (141; Figure 1A,2,3A), as claimed by claim 9
Claims 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ghosh; Kalyanjit et al. (US 10600624 B2). It is noted that Ghosh’s wafer support vertically translates downward from the position shown in Figure 1B.
The applied reference has a common inventor (Bansal; Amit Kumar) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Olgado; Donald J.K. (US 20120009765 A1) in view of Takagi; Toshio (US 20100279008 A1). Olgado is discussed above.
Olgado does not teach:
The substrate processing chamber (100; Figure 1A,2,3A) of claim 1, further comprising a purge gas inlet disposed at a bottom of the chamber body (100; Figure 1A,2,3A), wherein 
The substrate processing chamber (100; Figure 1A,2,3A) of claim 3, wherein the gap is part of a purge gas flow path, and the protrusion (113a; Figure 3A-Applicant’s 1015; Figure 1B) defines a flow edge disposed in the purge gas flow path, as claimed by claim 4
Takagi teaches a similar wafer processing chamber including a similar annular exhaust apparatus (21; Figure 1) and further including:
The substrate processing chamber (1; Figure 1) of claim 1, further comprising a purge gas inlet (222; Figure 1) disposed at a bottom of the chamber body (1; Figure 1) - claim 3
The substrate processing chamber (1; Figure 1) of claim 3, wherein the gap (between 271; Figure 1 and 32) is part of a purge gas flow path - claim 4
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Olgado to add a purge gas inlet as taught by Takagi.
Motivation for Olgado to add a purge gas inlet as taught by Takagi is for preventing “the material gases from entering into a lower container 22 is prevented” as taught by Takagi ([0087]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olgado; Donald J.K. (US 20120009765 A1). Olgado’s drawings are not illustrated as being drawn to scale. As a result, Olgado may further teach, with the possible exception of the italisized relative dimension(s):
The substrate processing chamber (100; Figure 1A,2,3A) of claim 1, wherein: the protrusion (113a; Figure 3A-Applicant’s 1015; Figure 1B) defines a stepped surface of the isolator ring (112-part of 118; Figure 1A,2,3A; [0061]-quartz-Applicant’s 159; Figure 1); the gap between the first surface (103/112-part of 118 interface; Figure 1A,2,3A) of the isolator ring (112-part of 118; Figure that is smaller than first width (width between 141 and 112; Figure 3A), as claimed by claim 5
If not rejectable under anticipation, then it would have been obvious to one of ordinary skill in the art at the time the invention was made for Olgado to optimize Olgado’s relative dimension(s).
Motivation for Olgado to optimize Olgado’s relative dimension(s) is for controlling flow conductance ([0037]).
Allowable Subject Matter
Claims 6, 7, and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest cited prior art to Olgado; Donald J.K. (US 20120009765 A1) does not teach or suggest, alone or in combination:
The substrate processing chamber (100; Figure 1A,2,3A) of claim 5, wherein the second width is a ratio of the first width (width between 141 and 112; Figure 3A), and the ratio is within a range of 0.25 to 0.75, as claimed by claim 6
The substrate processing chamber (100; Figure 1A,2,3A) of claim 5, wherein the second width is a ratio of the first width (width between 141 and 112; Figure 3A), and the ratio is within a range of 0.23 to 0.27, as claimed by claim 7
The substrate processing chamber (100; Figure 1A,2,3A) of claim 9, wherein the upper edge of the isolator ring (112-part of 118; Figure 1A,2,3A; [0061]-quartz-Applicant’s 159; Figure 1) is disposed at a distance (zero) from the lower surface of the showerhead (130; Figure 1A,2,3A), and the support surface of the pedestal (141; Figure 1A,2,3A) is disposed at a gap from the lower surface of the showerhead (130; Figure 1A,2,3A), wherein the distance is within a range of 50 percent to 100 percent of the gap, as claimed by claim 10

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716